Citation Nr: 0826718	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967 and from August 1974 to July 1983.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in August 2007.  In August 
2007, the Board found the veteran's claim of entitlement to 
service connection for PTSD to be reopened by way of the 
submission of new and material evidence and remanded the 
reopened claim as well as the issue involving hypertension 
for further notification and development.  This matter was 
originally on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.   

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

Based on a June 2007 motion, this appeal has been advanced on 
the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  


FINDINGS OF FACT

1.  The competent medical evidence of record reveals that the 
veteran is currently diagnosed with PTSD; however, the 
veteran's claimed in-service stressor event has not been 
sufficiently corroborated by credible supporting evidence.

2. In an unappealed September 2004 rating decision, the RO 
denied the veteran's claim of service connection for 
hypertension on a direct basis because the evidence failed to 
show that the condition either occurred in or was diagnosed 
while he served on active duty.  The RO also denied the 
veteran's claim on a secondary basis because service 
connection for PTSD had not been established.  

3.  Evidence received subsequent to the September 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the veteran's claim.
    

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).

2.  The September 2004 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for hypertension 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.302, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In VCAA notice letters dated in July 2005, March 2006, and 
October 2007, cumulatively, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for PTSD and the underlying claim of 
service connection for hypertension and thoroughly described 
the types of evidence that the veteran should submit in 
support of the claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
veteran's behalf.  The RO further addressed the elements of 
degree of disability and effective date in the March 2006 and 
October 2007 VCAA notice letters.    

In particular regard to additional notice requirements 
relevant to the veteran's hypertension claim, the Board notes 
that the RO explained in the October 2007 VCAA notice letter 
that the veteran was previously denied service connection for 
his claimed condition and was notified of the decision in 
September 2004 and that decision had become final.  The RO 
also explained that VA needed new and material evidence in 
order to reopen the veteran's claim.  The RO defined new and 
material evidence as evidence submitted to VA for the first 
time that pertained to the reason the claim was previously 
denied and raised a reasonable possibility of substantiating 
the claim.  The RO further explained that the veteran's claim 
was previously denied because the evidence of record failed 
to show that his claimed condition either occurred in or was 
diagnosed in service.  The RO further explained that the 
veteran's hypertension claim was denied on a secondary basis 
because service connection for PTSD had not been established.  
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).   

The Board further notes that the March 2006 and October 2007 
VCAA notice letters were received by the veteran after the 
October 2005 rating decision; however, the veteran's claims 
were subsequently readjudicated in May 2008.  Thus, any 
defect with respect to the timing of notice has been cured.    

Moreover, the Board notes that the RO provided the veteran 
with a copy of the October 2005 rating decision, the May 2006 
Statement of the Case (SOC), and the May 2008 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the veteran's 
service treatment records, service personnel records, and 
post-service treatment records identified as relevant to the 
veteran's claims have been obtained, to the extent possible, 
and associated with the claims folder.  The record further 
reflects that attempts have been made to obtain independent 
evidence to corroborate the veteran's claimed in-service 
stressor event and no further efforts by VA are deemed to be 
warranted.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the Board finds that no 
examination or opinion is necessary in this case.  Although 
medical evidence of record shows that the veteran has a 
diagnosis of PTSD, no claimed in-service stressor event has 
been sufficiently corroborated by credible supporting 
evidence, as stated above.  Also, the veteran's hypertension 
claim is not found to be reopened by way of the submission of 
new and material evidence for reasons explained below.  
38 C.F.R. § 3.159(c)(4)(2007).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that there 
has been substantial compliance with its prior Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  


II.	Analysis 

Entitlement to service connection for PTSD

The veteran essentially contends that he was subject to an 
incursion of his base that occurred on October 11-12, 1965 
while he was temporarily stationed in the demilitarized zone 
(DMZ) of Korea for training and that such experience caused 
his current PTSD.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a) (2007); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2007).

The medical evidence of record clearly shows that the veteran 
has a current medical diagnosis of PTSD.  Most recently, a 
March 2007 VA treatment record notes a diagnosis of PTSD by a 
psychologist.  Earlier VA treatment and Vet Center records 
also include diagnoses of PTSD.    

The record also shows that the veteran's currently diagnosed 
PTSD has been linked by competent medical opinion to his 
claimed in-service stressor event.  Indeed, a VA psychologist 
noted in the March 2007 treatment record that the veteran's 
"PTSD is related to a valid traumatic experience that 
occurred in the fall of 1965 along the Korean DMZ."  

The Board further notes that the veteran's DD Form 214 and 
service personnel records show that he served as an auto 
repairmen while stationed in Korea.  It is also noted that 
the veteran is in receipt of several awards and decorations 
to include the National Defense Service Medal.  However, none 
of the awards or decorations received is indicative of combat 
status.  Moreover, the veteran does not contend and the 
evidence of record does not otherwise show that he engaged in 
combat with the enemy or that his claimed stressor event is 
related to such combat.  Thus, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor 
events in order for the veteran to establish service 
connection for PTSD.  West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
It is noted that a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

After careful review of the evidence, the Board finds that 
there is insufficient corroborative evidence of record 
regarding the occurrence of the veteran's claimed in-service 
stressor event.  Indeed, neither the service medical records 
nor the service personnel records provide corroborative 
supporting evidence for the veteran's claimed stressor event.  
The Board additionally observes that a formal finding on lack 
of information required to verify PTSD stressors memorandum 
dated in January 2007 is of record.  In said memorandum, it 
is noted that the veteran has submitted different materials 
dealing with Korea for time periods when he was not located 
there and the JSRRC required information regarding the 
brigade in which the veteran served at the time the stressful 
event occurred; identification of the unit and company 
preferred, and descriptions of any specific claimed stressful 
events, which include at least a two months date range and 
detailed information for verification.

At the June 2007 Board hearing, the veteran's representative 
requested that the Board remand the veteran's claim for 
verification of his claimed in-service stressor event based 
on the submission of additional details regarding the 
occurrence of the incursion.  The Board subsequently remanded 
the veteran's claim for further development.  However, even 
after such development, there remains no corroborative 
supporting evidence to show that the veteran was present at 
the time of an incursion on October 11th and 12th, as he 
contends.  Although the National Personnel Records Center 
(NPRC) obtained additional service records for the veteran, 
none provide corroborative evidence in support of the 
veteran's claimed stressor event.    

In sum, the veteran has been diagnosed with PTSD which has 
been linked to his claimed in-service stressor event; 
however, his claimed stressor has not been sufficiently 
corroborated by credible supporting evidence.  Therefore, the 
Board finds that the preponderance of the evidence weighs 
against the veteran's claim and, consequently, service 
connection for PTSD is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

New and Material evidence - service connection for 
hypertension 

The Board initially notes that the veteran's current claim is 
one of entitlement to service connection for hypertension.  
This claim is based upon the same factual basis as his 
previous claim of entitlement to service connection for 
hypertension, which was denied in the September 2004 rating 
decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).  

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  The definition of "new and material evidence" 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2002).  The change in the law pertains to claims filed on or 
after August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 
(Aug. 29, 2001).  

As the veteran's application to reopen his claim for 
entitlement to service connection of hypertension was 
initiated in January 2005, the revised definition of "new 
and material evidence" is applicable to his claim.

In a September 2004 rating decision, the RO denied the 
veteran's claim of service connection for hypertension on a 
direct basis because the evidence failed to show that the 
condition either occurred in or was diagnosed while he served 
on active duty.  The RO also denied the veteran's claim on a 
secondary basis because service connection for PTSD had not 
been established.  The veteran received notification of the 
denial of his claim and was advised regarding his appellate 
rights in September 2004 correspondence; however, he did not 
pursue an appeal at that time and the rating decision became 
final.  The Board notes that the evidence considered by the 
RO prior to rendering its September 2004 rating decision 
included the veteran's service medical records, service 
personnel file, the DD Form 214, VA treatment records from 
November 2001 to August 2004, Vet Center records, and written 
statements by the veteran.    

The evidence received since the September 2004 RO denial of 
the veteran's claim consists of additional service personnel 
records, internet articles, lay statements, additional VA 
treatment records and examination reports, numerous written 
statements submitted by the veteran and/or his 
representative, and the June 2007 Travel Board hearing 
transcript.  
After review of the evidence received since September 2004, 
the Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  None of the 
aforementioned evidence shows that the veteran has 
hypertension as a result of his period of active service or 
that hypertension manifested to a compensable level within 
one year of discharge.  Rather, it only shows that the 
veteran is currently diagnosed with and receiving treatment 
for hypertension and such information was of record at the 
time of the prior denial.  Furthermore, for reasons explained 
above, service connection for PTSD has not been established 
and, consequently, service connection of hypertension as 
secondary to PTSD is not available.  Therefore, while the 
evidence associated with the claims folder since the 
September 2004 denial may be considered new because it was 
not before VA at the time of the September 2004 RO decision, 
it is not also material because it does not relate to a 
previously unsubstantiated fact necessary to substantiate the 
claim and does not present a reasonable possibility of 
substantiating the claim.    

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for hypertension is not reopened.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for hypertension 
is not reopened.  The appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


